PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/004,868
Filing Date: 22 Jan 2016
Appellant(s): Leithiser, Robert



__________________
Eustus Dwayne Nelson, 58376
For Appellant


EXAMINER’S ANSWER










This is in response to the appeal brief filed 9/20/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(i)	Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 29 is directed to a statutory category as a process.
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of a mental process.
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “in computer memory”, and the generic recited “simulation on a computing system” nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “in computer memory” or “simulation on a computing system” language, the claim encompasses the user manually “partitioning in a relational data model… a base problem, at least one higher-order problem, rule set, and goal, where said base problem is an initial lower-order problem; generating at least three instances of a lower-order problem; solving at least two of said at least three instances of a lower-order problem through simulation in a computing system, wherein a simulation is terminated upon reaching a recursion exit point, and recording relational state sequences, in a relational data model, a relational state sequence comprising at least: an identification of all functions executed within the sequence, an identification of parameters used with said functions, and data relating to availability of resources on said computing system; generating a higher-order problem instance using the at least two relational state sequences of a lower-order problem and a definition for said higher order problem as input; solving said higher-order problem instance through simulation, recording a relational state sequence corresponding to a solution for said higher-order problem in said relational data model, whereby said 
Additionally, the mere nominal recitation of a generic “computer memory” or “a simulation on a computing system”, does not take the claim limitations out of the mental processes grouping. An evaluation of whether additional limitations are insignificant extra-solution activity is then performed.
Thus, the claim recites an abstract idea in the form of a mental process.
In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of “a computer memory” and “a simulation” which at best represents mere data storage and the use of a generic computer. The claimed additional elements: that “a computer memory” and “a simulation on a computing system” are used to perform the problem solving above. The “a computer memory” and “a simulation on a computing system” are recited at a high level of generality, i.e., as a generic “a computer memory” and “a simulation on a computing system” performing a generic computer function of processing data. This generic “a computer memory” and “a simulation on a computing system” limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an 
(ii)	Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kohn et al. U.S. Patent No. 7072723.

Regarding Claim 29: The reference discloses A method for iterative problem solving, the method comprising: partitioning in a relational data model in computer memory, a base problem, at least one higher-order problem, rule set, and goal, (Figure 2, Column 7, 1-4, “In a first step, 201, a particular system or problem to be optimized is mathematically modeled, and the mathematical model serves as input to subsequent optimization steps.”) where said base problem is an initial lower-order problem; generating at least three instances of a lower-order problem; (Figure 3. The higher level problems can constitute the manufacturing plants or warehouses, of which there are at least three, and the lower level could be the warehouse and customer respective to the plants and warehouses) solving at least two of said at least three instances of a lower-order problem through simulation on a computing system, wherein a simulation is terminated upon reaching a recursion exit point, (Figure 2-3, Column 7, Lines 37-43, “Finally, once a best solution is found within some specified tolerance or the maximum amount of time using a specified amount of computing resources, this solution is transformed, in a post-processing step 204, in order to provide one or more near-optimal solutions in the context of the mathematical model for the problem originally provided in step 201.”) and recording relational state sequences, in a relational data model a relational state sequence comprising at least: an identification of all functions executed within the sequence, (Column 2, Lines 35-37, “  Various embodiments of the present invention incorporate the objective function and constraints into a global objective function.”) an identification of parameters used with said functions, (Column 2, Lines 40-46, “Various embodiments of the present invention transform the global objective function and a procedure for finding critical points into a system of differential equations in terms of continuous variables and parameters, so that powerful, polynomial-time methods for solving differential equations can be applied for identifying critical points of the function.”) and data relating to availability of resources on said computing system; (Column 7, Lines 37-44, “Finally, once a best solution is found within some specified tolerance or the maximum amount of time using a specified amount of computing resources, this solution is transformed, in a post-processing step 204, in order to provide one or more near-optimal solutions in the context of the mathematical model for the problem originally provided in step 201.” Column 32, Lines 9-17, “Next, in step 4304, the routine evaluate determines whether the computational resources allocated for the optimization have been exhausted.  This may include continuous computation for longer than a maximum specified time, the usage of processing resources, memory, or a combination of computational resources greater than a specified maximum amount of resources to be used, the occurrence of error conditions, or other types of predetermined termination criteria.”) generating a higher-order problem instance using the at least two relational state sequences of a lower-order problem and a definition for said higher order problem as input; (Figure 2-3, Column 7, Lines 37-43, “Finally, once a best solution is found within some specified tolerance or the maximum amount of time using a specified amount of computing resources, this solution is transformed, in a post-processing step 204, in order to provide one or more near-optimal solutions in the context of the mathematical model for the problem originally provided in step 201.”) solving said higher-order problem instance through simulation, recording a relational state sequence corresponding to a solution for said higher-order problem in said relational data model, whereby said relational state sequence corresponding to a solution for said higher-order problem represents at least a sequence of transform operations; creating a candidate solution state sequence from the recorded relational state sequence corresponding to a solution for said higher-order problem, said candidate solution state sequence identifying functions executable to solve an instance of said lower-order problem, (Column 58, Line 65- Column 59, Line 6 “FIG. 58 illustrates multiple levels of meta-control and/or hierarchical construction of a complex computational process.  As shown in FIG. 58, repeated meta-level transformations may lead from an original, discrete problem 5802 through an arbitrary number of meta-level problems along a meta-level axis 5810.  As described above, each new meta-level allows for addition of new constrains and creation of new problems, while carrying forward the original problem and all lower meta-levels into the higher-level meta levels.”) performing simulation to confirm functions identified within said candidate solution state sequence effectively solves said instance of said lower-order problem. (Column 58, Line 65- Column 59, Line 6 “FIG. 58 illustrates multiple levels of meta-control and/or hierarchical construction of a complex computational process.  As shown in FIG. 58, repeated meta-level transformations may lead from an original, discrete problem 5802 through an arbitrary number of meta-level problems along a meta-level axis 5810.  As described above, each new meta-level allows for addition of new constrains and creation of new problems, while carrying forward the original problem and all lower meta-levels into the higher-level meta levels.” As well as optimal solution calculation in at least Column 2, Lines 60-61.)

Appellants Arguments
(1)	As per pages 6-10, Appellants argue the prior art rejection in view of Kohn. Specifically Appellants argue on page 7 of their Appeal Brief that the “recording of data relating to the availability of resources enables the system to make decisions based, in part, on feedback from its own performance metrics and is a key difference between the present invention and the methods disclosed by Kohn. See specification [0034] and [00164].” 
Response to Argument
The Appellee notes that the claimed limitation reciting “data relating to availability of resources on said computing system” was mapped to Kohn, Column 7, Lines 37-44, which recites “Finally, once a best solution is found within some specified tolerance or the maximum amount of time using a specified amount of computing resources, this solution is transformed, in a post-processing step 204, in order to provide one or more near-optimal solutions in the context of the mathematical model for the problem originally provided in step 201.” as well as Column 32, Lines 9-17, “Next, in step 4304, the routine evaluate determines whether the computational resources allocated for the optimization have been exhausted.  This may include continuous computation for longer than a maximum specified time, the usage of processing resources, memory, or a combination of computational resources greater than a specified maximum amount of resources to be used, the occurrence of error conditions, or other types of predetermined termination criteria.” As noted in the cited sections the solution calculated by Kohn uses as a data parameter “the maximum amount of time using a specified amount of computing resources” and “the usage of processing resources, memory, or a combination of computational resources greater than a specified maximum amount of resources to be used.” In view of the broadest reasonable interpretation of the claimed “availability of resources” the recitation in Kohn reads on the claimed limitation. Therefore the prior art rejection is MAINTAINED.

Appellants Arguments
(2)	Appellants further argue on page 8 of the Appeal Brief that “From the example of the Tower of Hanoi, it should be noted that the method of Claim 29 as interpreted through the specification is capable of use with discrete domains. Contrarily, Kohn is directed towards the continualization of discrete parameters in order to enable more efficient optimization in the context of traditional optimization problem.” Appellants also argue on page 8 that “Kohn provides no notion of recording a state sequence or any analogue during the solution of J.” Appellants further argue on page 9 of the Appeal Brief that “although Kohn refers to one sense of “functions”, it fails to disclose recording of an identification of a function executed in the sense of the relational state sequence referenced in Claim 29 and described in the specification of the present invention.” Appellants further argue on page 9 of their Appeal Brief that “Kohn makes no suggestion of recording parameters in a relational state sequence.”
Response to Argument
The Appellee notes that the claimed limitation reciting “and recording relational state sequences, in a relational data model a relational state sequence comprising at least: an identification of all functions executed within the sequence” was mapped to Kohn, Column 2, Lines 35-37, which recites “Various embodiments of the present invention incorporate the objective function and constraints into a global objective function.” The Appellee notes that this section of Kohn is intended to show the use of an objective function as a sub-element of the global objective function. The use of the defined lower level objective function and incorporating those local functions into the global objective function reads on the “identification of all functions executed within the sequence” as claimed. Appellants also cite to the recitation of “continualization” in Kohn to support the Appellants argument. However, to “In other words, by continualization of the objective function F(y,u,r), continuous methods can be used to obtain a computational approach for computing an optimization trajectory y(.tau.) consisting of state-variable changes that bring the value of the objective function F(y,u,r) from an initial point to a minimum.” The Appellee notes that this section further supports the prior art rejection in that the function F(y,u,r) is defined and consists of state variable changes as the objective functions are solved from an initial point to a minimum. This further reads on the claimed “relational state sequences” and their respective identifications and recording as y(.tau.). Therefore the prior art rejection is MAINTAINED.

Appellants Arguments
(3) 	Appellants argue, on pages 10-11 of their Appeal Brief, the 101 rejection of the claims. Appellants specifically argue that a “key advancement that the method of Claim 29 makes is that it enables self-learning of computers. In the status quo, development of artificial intelligence generally relies on the field of reinforcement learning. In reinforcement learning, a computer agent interacts with an environment in order to learn control policies, much in the way a child learns from interacting with the world. However, the agent must have many interactions with an instance of a problem in order to learn a good control policy. The method disclosed operates by observing the states which take various instances of a problem from initialization to solution, and discovering increasingly higher-level mappings between initial and goal states. In doing so, the method allows for the discovery of policies to solve unseen instances of problems, even if those instances are considerably different from the instances used for learning. This represents a major advance in the way computers are able to learn domain knowledge, without extensive interactions with the environment. Further, as described thoroughly in the specification, the method of Claim 29 may be applicable in many domains and problem types. As such, the method does not represent an application of mental process on a general purpose computer. Rather, it represents a holistic improvement in the way a computer can solve problems without human intervention. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) establishes that an invention may be patentable if it presents an improvement to computer technology rather than being a case of merely using computers as a tool. The method of Claim 29 is a clear case of an improvement to the way computers operate. By incorporating the computing system’s own performance metrics as feedback into the problem, as the computing system searches for solutions, the inventive method enables a computing system to flexibly respond to a wide range of resource constraints while taking advantage of a dynamically registered set of functions. As with Enfish, the organizational structures used in implementations of the present invention provide considerable advantages in terms of maintaining and deploying not just algorithms, but a far broader range of other transformation operators. Further, the contextual storage of performance metrics makes it possible to automatically select such operators for never before seen problem instances based on expectations developed from some number of past performances.” 
Response to Argument
The Appellee notes that the claim when read in view of the broadest reasonable interpretation constitutes an abstract idea in the form of a mental process. Specifically the claim covers performance of the limitations in the mind but for the recitation of generic computer components. The claims broadest reasonable interpretation can encompass the most simplistic of problems and as such would be reasonably carried out by mentally by a person using pencil and paper. Appellants point specifically to the use of “the computing system’s own performance metrics” in the claim “as feedback into the problem, as the computing system searches for solutions, the inventive method enables a computing system to flexibly respond to a wide range of resource constraints while taking advantage of a dynamically registered set of functions.” However the Appellee notes that the “use” of the computer systems performance metrics when taken in view of broadest reasonable interpretation merely encompasses taking into account a data value corresponding to a computers resources. This is akin to solving a problem by using the total memory or processor speed of computer as values in the calculation. The recitation of the computer resources does not address the argument that but for the recitation of generic computer components the claim merely constitutes a set of steps which can be carried out mentally, and with aid of pencil and paper, to solve problems in as Appellants note “many domains and problem types.” The Appellee also notes that the claim is directed to the solving of a problem which would not improve a computer itself but merely constitutes a computer, generically recited in this case, carrying out a set of steps which can also be carried out mentally by a person. As such the computer is merely used as a tool, as noted in Enfish above, to solve the problem. Therefore the 101 rejection is MAINTAINED.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147    
                                                                                                                                                                                                    /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.